Matter of Bass v Bass (2018 NY Slip Op 03016)





Matter of Bass v Bass


2018 NY Slip Op 03016


Decided on April 27, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 27, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., DEJOSEPH, NEMOYER, AND WINSLOW, JJ.


511 CAF 17-02015

[*1]IN THE MATTER OF MICHELLE L. BASS, PETITIONER-RESPONDENT,
vJUSTIN S. BASS, RESPONDENT-APPELLANT.
IN THE MATTER OF JUSTIN S. BASS, PETITIONER-APPELLANT,
vMICHELLE L. BASS, RESPONDENT-RESPONDENT. LUCILLE M. RIGNANESE, ATTORNEY FOR THE CHILD, APPELLANT. (APPEAL NO. 2.) 


MANNE LAW OFFICE, HERKIMER (MICHELLE K. FASSETT OF COUNSEL), FOR RESPONDENT-APPELLANT AND PETITIONER-APPELLANT.
LUCILLE M. RIGNANESE, ROME, ATTORNEY FOR THE CHILD, APPELLANT PRO SE. 
COHEN & COHEN, UTICA (RICHARD A. COHEN OF COUNSEL), FOR PETITIONER-RESPONDENT AND RESPONDENT-RESPONDENT.
PETER J. DIGIORGIO, JR., UTICA, ATTORNEY FOR THE CHILD. 

	Appeals from a judgment of the Family Court, Herkimer County (John J. Brennan, J.), entered July 27, 2017 in a proceeding pursuant to Family Court Act article 6. The judgment, among other things, ordered that Michelle Bass have sole physical custody of one of the subject children. 
It is hereby ORDERED that said appeals are unanimously dismissed without costs (see Matter of Eric D . [appeal No. 1], 162 AD2d 1051, 1051 [4th Dept 1990]).
Entered: April 27, 2018
Mark W. Bennett
Clerk of the Court